Title: To James Madison from David Lenox, 20 May 1802 (Abstract)
From: Lenox, David
To: Madison, James


20 May 1802, London. Reports that on 1 May he delivered to Erving “a List of 597 Seamen where answers have been returned to me, stating, that having no documents to prove their Citizenship, the Lord’s Commissioners of the Admiralty could not consent to their discharge.” Has little doubt, however, that most of those men have already been discharged. Encloses an abstract showing that only seven cases remain unanswered. In order to bring his official business to a close, he applied to Bird, Savage, and Bird for £800; “they informed me that no money had been remitted th⟨em⟩ this Year to the fund for the relief & protection of our Seamen; that about £250 was all they had … belonging to that fund, & which was all they could pay, alleging at the same time that this was conformable to instructions which they had received from the Secretary of the Treasury.” Rufus King intervened to no avail. Has accordingly settled the accounts with U.S. consuls from his own funds. The whole expense of his agency, exclusive of his salary, will not exceed £2,500. Expects to take passage for the U.S. on the Maryland, leaving about 1 June.
 

   
   RC and enclosure (DNA: RG 59, CD, London, vol. 8). RC 4 pp. Enclosure (1 p.) is an abstract of applications made by Lenox for the discharge of seamen, 1 Oct. 1801–1 May 1802, showing 208 cases pending, of which 7 were unanswered. Filed with the RC is a list of “Cases of Seamen where proofs have been received from the Department of State,” dated 20 May 1802 (1 p.). JM transmitted an extract from the RC and the enclosed abstract to the House of Representatives on 22 Dec. 1802 (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:471–72, 473).



   
   A full transcription of this document has been added to the digital edition.

